SUPPLEMENT DATED MAY 1, 2012 To Prospectus Dated May 1, 2003 - for Transamerica LineageVUL Issued Through Transamerica Life Insurance Co. Separate Account VUL-2 By Transamerica Life Insurance Company The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus: INVESTMENT OPTIONS: Please note the following changes to your investment options: Effective December 9, 2011: · Transamerica WMC Diversified Equity Variable Portfolio merged with Transamerica WMC Diversified Growth Variable Portfolio. Please see the Transamerica Series Trust prospectus for any changes regarding the portfolio listed above. * The following replaces the respective paragraph under “Revenue We Receive”: Rule 12b-1 Fees. We, and/or our affiliate, Transamerica Capital, Inc. (“TCI”) who is the principal underwriter for the Policies, indirectly receives 12b-1 fees from the funds available as investment choices under our variable insurance products. Any 12b-1 fees received by TCI that are attributable to our variable insurance products are then credited to us. These fees range from 0.00% to 0.25% of the average daily assets of the certain underlying fund portfolios attributable to the Policies and to certain other variable insurance products that we and our affiliates issue. * The following paragraph is added to the section entitled “Disruptive Trading and Market Timing” after the second paragraph under “Deterrence”: In addition, transfers for multiple policies invested in the Transamerica Series Trust underlying fund portfolios which are submitted together may be disruptive at certain levels.At the present time, such aggregated transactions likely will not cause disruption if less than one million dollars total is being transferred with respect to any one underlying fund portfolio (a smaller amount may apply to smaller portfolios).Please note that transfers of less than one million dollars may be disruptive in some circumstances and this general amount may change quickly. * Portfolio Expenses and Illustrations: The information included regarding Portfolio Expenses and in the table that reflects the range of expenses and the explanation and illustrations contained in Appendix D is out-of-date and should not be relied upon. * For additional information, you may contact us at our administrative office at 1-866-844-4885, between 8:00a.m. – 6:00p.m., Central time or visit our website at: www.transamerica.com.TCI serves as the principal underwriter for the Policies.More information about TCI is available at http://www.finra.orgor by calling 1-800-289-9999.You also can obtain an investor brochure from the Financial Regulatory Authority ("FINRA") describing its Public Disclosure Program. PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PRODUCT PROSPECTUS
